Continuing Abatement Order filed October 13, 2022




                                       In The

                      Fourteenth Court of Appeals
                                    ____________

                               NO. 14-22-00383-CR
                                    ____________

                    PATRICIA LYNN SWARTZ, Appellant

                                          V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 405th District Court
                           Galveston County, Texas
                      Trial Court Cause No. 20-CR-2075

                   CONTINUING ABATEMENT ORDER

      On August 4, 2022, this appeal was abated for the trial court to conduct a
hearing on appellant’s claim of indigency. The requested hearing record and
clerk’s record have been filed. The hearing record indicates the trial court found
appellant to be indigent. However, the clerk’s record does not contain an order
directing the reporter to transcribe the record. See Tex. R. App. P. 20.2.

      Accordingly, we direct the trial court to enter an order reflecting its
determination on appellant’s claim of indigency and see that a supplemental clerk’s
record containing the trial court’s order is filed with this court within 30 days of
the date of this order.

      The appeal remains abated, treated as a closed case, and removed from this
court’s active docket. The appeal will be reinstated on this court’s active docket
when the supplemental clerk’s record containing the trial court’s order on
appellant’s claim of indigency is filed in this court. The court will also consider an
appropriate motion to reinstate the appeal filed by any party.



                                   PER CURIAM



Panel Consists of Justices Zimmerer, Spain and Poissant.